Citation Nr: 1117963	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as gastrointestinal problems, including as due to undiagnosed illness.

2.  Entitlement to service connection for muscle and joint pain, including as due to undiagnosed illness


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from August 1986 through November 1986, and from December 1990 through May 1991, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (the RO).

These claims were previously remanded by the Board in July 2008 and November 2009 for further procedural and evidentiary development.  These prior remands will be discussed further below.  The Veteran's claims have been returned to the Board.  

Issues not on appeal

During the pendency of the issues currently on appeal, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Accordingly, the RO also inferred an increased rating claim for the Veteran's service-connected posttraumatic stress disorder (PTSD), which was evaluated 30 percent disabling at that time.  In a May 2005 rating decision, the RO granted the Veteran's TDIU claim, and increased the Veteran's evaluation for her service-connected PTSD from 30 percent disabling to 70 percent disabling; both awards were effective April 5, 2005.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The July 2008 and November 2009 Board decisions denied the Veteran's claims of (1) whether the Veteran submitted an adequate and timely substantive appeal on the issue of entitlement to service connection for chronic fatigue syndrome, claimed as stress fatigue, and (2) entitlement to service connection for status post overdose of medication with forced vomiting.  To the Board's knowledge, no appeal was taken concerning either issue.  The Board's decisions are therefore final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Veteran's claims must once again be remanded for further development; the AMC failed to follow the prior Remand order.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges her claimed gastrointestinal disorders and joint pain are caused by her service.  In the alternative, the Veteran claims these disorders are due to an undiagnosed illness.  

As noted above, the Veteran has two periods of service.  However, as noted in the prior Board Remands, the Veteran's service treatment records from her second period of service have been found to be unavailable for review.  See a formal finding of the unavailability of the Veteran's service treatment records for the period of January 13, 1991 to May 5, 1991.  The Board observes that VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board also observes that lay persons are competent to report objective signs of illness. Id. See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The November 2009 Board remand instructed that the Veteran must be scheduled for a Gulf War Registry examination to determine whether her complaints of gastrointestinal symptomatology and/or joint and muscle pains are representative of diagnosed disorder(s) that are causally related to her service or whether her complaints amount to chronic symptoms of an undiagnosed illness.  See 38 C.F.R. §§ 3.303 and 3.317; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

Specifically, the November 2009 Board Remand instructed that the VA examiner was to specifically state whether any of the Veteran's complaints or symptoms are attributable to known clinical diagnoses.  If so, the AMC was to make "as many attempts as necessary to obtain the Veteran's service treatment records related to her 1991 period of service, including as many requests as are necessary to the Alabama Adjutant General and the King Khalid Military City (KKMC) Hospital."  If no records were found, and only after VA makes as many attempts as are necessary and further attempts are deemed futile, VA was to ensure that proper notice of the inability to obtain records is afforded the Veteran in accordance with 38 C.F.R. § 3.159(e).  If the relevant service treatment records were associated with the claims folder and show in-service manifestations of either a currently diagnosed gastrointestinal disorder, or a currently diagnosed muscle or joint disorder, then the VA examiner was to further opine, following a review of the claims folder, as to the etiology of the Veteran's diagnosed disability or disabilities by addressing whether it is at least as likely as not that any diagnosed disability encompassing the Veteran's reported gastrointestinal symptomatology and/or joint and muscle pain were causally related to her service.  

If, on the other hand, the Veteran was found to suffer from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner was to indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The RO/AMC was then to readjudicate the claims and, if not granted, return them to the Board for further appellate proceedings.  See the November 2009 Board Remand at pages 10 - 12.  

The Veteran presented for such an examination in December 2009; the report of which has been associated with the VA claims file.  The report of the December 2009 VA examination reflects that the VA examiner provided diagnoses of GERD, degenerative joint disease of the cervical spine, degenerative disc disease with facet arthropathy of the lumbar spine and bilateral wrist strains; there was no symptomatology, either within the outpatient treatment records or reported by the Veteran, which were not found to be due to an undiagnosed illness.  The VA examiner did not offer any opinions as to a possible causal connection between the Veteran's diagnosed disorders and her reports of in-service symptomatology.  

Also, it does not appear that the AMC made any further attempts to obtain the Veteran's service treatment records related to her 1991 period of service, including as many requests as are necessary to the Alabama Adjutant General and the King Khalid Military City (KKMC) Hospital.  As noted above, these records were to be requested until all efforts had been exhausted and formal findings of unavailability were provided and associated with the Veteran's VA claims file.  

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must then ensure that VA has met its duty to assist under 38 C.F.R. § 3.159(c)(2), by making as many attempts as necessary to obtain the Veteran's service treatment records related to her 1991 period of service, including as many requests as are necessary to the Alabama Adjutant General and the KKMC Hospital.

Associate all service treatment records obtained with the claims folder.  If no records can be found, and only after VA makes as many attempts as are necessary and further attempts are deemed futile, VA must ensure that proper notice of the inability to obtain records is afforded the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Upon completion of #1, whether fruitful of not, the Veteran's complete VA claims file should be returned to the December 2009 VA examiner to provide etiological opinions concerning whether it is at least as likely as note (i.e., at least 50 percent probability) that the Veteran's diagnosed GERD, degenerative joint disease of the cervical spine, degenerative disc disease with facet arthropathy of the lumbar spine and/or bilateral wrist strains are causally related to her service.  A complete rationale should be provided for any opinions expressed.  

If the December 2009 VA examiner is no longer employed by VA or is otherwise unavailable, the Veteran's VA claims file should be assigned to another appropriate VA physician to provide review the Veteran's VA claims file and provide the requested opinions.  

3.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


